Jenkins, P. J.
This was a petition expressly founded in tort, brought by the Bank of Willacoochee in the city court of Nashville against G. F. McCranie, a resident of Atkinson county, and T. B. *553Cox, a resident of Berrien county, to recover damages on account of alleged misappropriations of funds. The petition alleges that the two alleged joint tort-feasors, the former as vice-president and cashier of said bank, and the latter as bookkeeper thereof and under the control of MeCranie, conspired and colluded together to cheat and defraud, and did actually thus cheat and defraud, the petitioner, in that they did from time to time abstract from said bank certain funds belonging to it. While the second count of the petition avers that all the funds thus alleged to have been embezzled were converted to the use of the said MeCranie, the allegations are that such acts were the joint acts of the defendants, not only done with the knowledge and consent of the bookkeeper Cox, but in which he actively participated by manipulating and falsifying the books and records of the bank; and while the petition shows that all the alleged acts complained of were committed more than four years prior to the beginning of the suit, it is further shown that the alleged acts of misfeasance were kept secret by the defendants, and were artfully concealed by the making of false entries on the books of the bank and by a studious manipulation of its records so as to render it impossible, by semiannual audits or otherwise, to discover the wrongful extraction of its funds, and that by reason of such acts both it and the State officials who examined it were prevented from ascertaining the true status until a named date, which was less than four years prior to the beginning of the suit. In this connection, an amendment to the petition shows as follows: “Between July 31, 1912, and May 5, 1916, petitioner’s board of directors met on'the following dates: October 23d, 1912, January 3d, 1913, January 7th, 1913, March 21st, 1913, July 31st, 1913, October 31st, 1913, January 6th, 1914, January 31st, 1914, March 5th, 1914, March 14th, 1914, July 31st, 1914, August 19th, 1914, December 9th, 1914, January 5th, 1915, April 26th, 1915, and October 26th, 1915. At each of said meetings the said George F. MeCranie submitted to the board a statement purporting to .reflect the true condition of the bank, and represented that said statement was correct, but in truth and in fact each and every statement so submitted and furnished by him was alleg [ ?] and did not reflect the true condition of the bank, in that none of said statements showed the correct amount of deposits subject to check. In making up each of said statements the said George F. *554McCranie, acting for himself and his confederates, to wit, M. H. McCranie and T. R. Cox, with a view to and for the purpose of preventing the discovery of the various thefts and embezzlement of petitioner’s funds, showed thereon not the correct amount of deposits subject to check as they appeared on the individual ledger, but on the contrary showed the amount of deposits subject to check less the aggregate amount that had been taken and embezzled up to that time. In that way and by that means the said George F. McCranie, acting for himself and his said confederates, deceived petitioner, its other officers and board of directors, and prevented the discovery of the fraudulent and wrongful extraction of petitioner’s funds.
“2. Between July 31st, 1912, and May 5th, 1916, the annual meetings of petitioner’s stockholders were held on the following dates: January 7th, 1913, January 6th, 1914, January 5th, 1915, and January 25th, 1916, and at each of said'meetings the said George F. McCranie, as vice-president and cashier, submitted a statement purporting to reflect the true condition of the bank, and represented that the statement so submited was correct, but in truth and in fact each and every statement so furnished by him was false and did not reflect the true condition of the bank, in that none of said statements showed the correct’ amount of deposits subject to check. In making up each of said statements the said George F. McCranie, acting for himself and his confederates, to wit, M. H. McCranie and T. R. Cox, with a view to and for the purpose of preventing the discovery of the various thefts and embezzlement of petitioner’s funds, showed thereon not the correct amount of deposits subject to check as they appeared on the individual ledger, but on the contrary the amount of deposits subject to check less the aggregate amount that had been taken and embezzled up to that time. In that way and by that means the said George F.„ McCranie, acting for himself and his said confederates, deceived and misled petitioner, its other officers and stockholders, and prevented the discovery of the fraudulent and wrongful extraction of petitioner’s funds.
“ 3. Petitioner’s bank was a small institution, being capitalized at $25,000, and none of its officers, directors, stockholders, or employees, other than the said George F. McCranie, M. H. McCranie, and T. R. Cox, were capable of making a thorough audit of the *555books, records, funds, and securities held by the bank, and that fact was well known to the said George F. McCranie, M. H. Mc-Cranie, and T. E. Cox. Once each six months petitioner had a thorough examination of its books, records, funds, and securities made by an auditor who was designated by the State bank examiner, and whose services were paid for by it. The said auditor upon each of said examinations required the said George F. Mc-Cranie, as the executive and managing officer of the bank, to produce and exhibit to him all books, records, funds, and securities held by the bank for inspection, but so clever was the manipulation of the books and records by the said George F. McCranie, M. H. McCranie, and T. E. Cox, and so studiously had they concealed and covered up the wrongful extraction of the funds by false entries, as alleged in the original petition as amended, that the said auditor was unable to detect that petitioner’s funds had been extracted and embezzled by the said George F. McCranie, M. H. McCranie, and T. E. Cox.
“ 4. Because of the false entries and the manipulation of the books as alleged-in said original petition as amended, and the other .fraudulent conduct of the said George F. McCranie, M. H. McCranie, and T. E. Cox, it was impossible for petitioner, by semiannual audits or otherwise, to discover the wrongful extraction of its funds, and it was never able to arrive the true condition of the bank and ascertain the exact amount that had been taken and embezzled until several months after May 5th, 1916, on which date it received first knowledge that its funds had been wrongfully taken and converted. After petitioner was advised that its funds had been stolen by the said George F. McCranie, M. H. McCranie, and T. E. Cox, it employed an expert accountant, who consumed a long period of time in making a complete audit, and, after cheeking each entry upon the books and records of the bank from July 31st, 1912, to May 5th, 1916, ascertained the amount of the shortage for which it now sues.”
It is not necessary to add anything further to the syllabus.

Judgment affirmed.


Stephens and Bell, JJ., concur.